

Exhibit 10.1
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.
AMENDED AND RESTATED LICENSE AGREEMENT
This Amended and Restated License Agreement (this “Agreement”) is made effective
as of March 7, 2011 (the “Effective Date”) by and between ARIAD Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 26
Landsdowne Street, Cambridge, MA 02139 (“ARIAD”), and Bellicum Pharmaceuticals,
Inc., a Delaware corporation with a place of business at 6400 Fannin St., Suite
2300, Houston, TX 77030 (“Bellicum”). ARIAD and Bellicum are each hereafter
referred to individually as a “Party” and together as the “Parties”.
WHEREAS, ARIAD is the owner of or otherwise controls certain proprietary
Licensed Patent Rights and Licensed Technology (each as defined below); and
WHEREAS, Bellicum owns or otherwise controls the Bellicum Patent Rights and
Bellicum Technology (as defined below); and
WHEREAS, the Parties and ARIAD Gene Therapeutics, Inc. (“AGTI”) previously
entered into that certain License Agreement, dated July 25, 2006 (the “2006
Agreement”), under which ARIAD and Bellicum each granted certain licenses to the
other, subject to the terms and conditions of the 2006 Agreement; and
WHEREAS, AGTI has merged into ARIAD; and
WHEREAS, ARIAD has certain rights pursuant to its […***…] with […***…],
including a non-exclusive license to certain intellectual property and a
separate right to enter negotiations to obtain an exclusive license to
intellectual property, both cases involving […***…]; and
WHEREAS, Bellicum desires that ARIAD waive the right to pursue an exclusive
license to intellectual property relating to […***…] so that Bellicum may obtain
a license to that intellectual property from […***…]; and


1

--------------------------------------------------------------------------------



WHEREAS, Bellicum desires to convert its non-exclusive license to Licensed
Patent Rights and Licensed Technology under the 2006 Agreement to an exclusive
license to develop and commercialize Licensed Products (as defined below) and to
expand the Primary Indications to which such exclusive license will apply; and
WHEREAS, the Parties now desire to amend and restate the 2006 Agreement in its
entirety as of the Effective Date as set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:
1.DEFINITIONS
Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.
1.1“Additional Indication” shall mean each specific cancer indication (other
than […***…]) which Bellicum elects to include in the Licensed Field pursuant to
the provisions of Section 2.1.2(a).
1.2 “Affiliate” shall mean any corporation, firm, Limited Liability Company,
partnership or other entity that directly controls or is controlled by or is
under common control with a Party to this Agreement. For purposes of this
Section 1.2, “control” means ownership, directly or indirectly through one or
more Affiliates, of fifty percent (50%) or more of the shares of stock entitled
to vote for the election of directors, in the case of a corporation, or fifty
percent (50%) or more of the equity interests in the case of any other type of
legal entity, status as a general partner in any partnership, or any other
arrangement whereby a Party controls or has the right to control the Board of
Directors or equivalent governing body of a corporation or other entity.


    2    

--------------------------------------------------------------------------------



1.3 “Adverse Event” shall mean any untoward medical occurrence in a patient or
subject who is administered a Licensed Product, whether or not considered
related to the Licensed Product, including, without limitation, any undesirable
sign (including abnormal laboratory findings of clinical concern), symptom or
disease temporally associated with the use of such Licensed Product.
1.4 “Antigen” shall mean a molecule that causes an immune system response.
1.5 “ARIAD Data” shall have the meaning set forth in Section 2.1.6.
1.6 “ARIAD Dimerizer” shall mean the compound known as AP1903, all analogs and
derivatives of AP1903 and any Dimerizer or salt thereof, where the composition
of matter thereof or its use as a divalent ligand is, at any time during the
Primary License Term, within the scope of a claim in any patent or patent
application within the Licensed Patent Rights.
1.7 “ARIAD Dimerizer Product” shall mean (i) an ARIAD Dimerizer or (ii) a
Licensed Product in which dimerization is effected with an ARIAD Dimerizer.
1.8 “ARIAD Indemnitees” shall have the meaning set forth in Section 8.1.1.
1.9 “ARIAD Products” shall mean any product (a) that comprises or incorporates
an ARIAD Dimerizer or Non-ARIAD Dimerizer or (b) that comprises a cell
transfected with both (but not limited to) a gene for an Antigen and a gene for
an Inducible Costimulatory Molecule where the gene for the Inducible
Costimulatory Molecule is activated using an ARIAD Dimerizer or a Non-ARIAD
Dimerizer.
1.10 “ARIAD Regulatory Information” shall have the meaning set forth in Section
2.1.6.
1.11 “[…***…]” shall mean […***…].


    3    

--------------------------------------------------------------------------------



1.12 “[…***…]-ARIAD MTA Technologies” shall mean technologies resulting from
experiments conducted with the materials provided pursuant to any of the […***…]
Agreements whether or not the quantities of such materials used in the
experiments were manufactured by ARIAD, including without limitation, the
technologies known as […***…], […***…], […***…], […***…], […***…], […***…], and
any other technologies disclosed in the patent applications or patents listed in
“Licensed Patent Rights Covering […***…]-ARIAD MTA Technologies in Schedule A.
1.13 “[…***…] Agreement” shall mean each and any of (a) the […***…] between
[…***…] and ARIAD, (b) the […***…] between […***…] and ARIAD, (c) the […***…]
between […***…] and ARIAD, (d) the […***…] between […***…] and ARIAD, (e) the
[…***…] between […***…] and ARIAD, and (f) the […***…] between […***…] and
ARIAD, each as amended, which collectively cover, inter alia, the […***…]-ARIAD
MTA Technologies.
1.14 “Bellicum Data” shall have the meaning set forth in Section 2.2.2.
1.15 “Bellicum Indemnitees” shall have the meaning set forth in Section 8.1.2.


    4    

--------------------------------------------------------------------------------



1.16     “Bellicum Information” shall have the meaning set forth in Section
3.1.1.
1.17     “Bellicum Patent Rights” shall mean all Patent Rights Controlled by
Bellicum as of the Original Effective Date or during the period from the
Original Effective Date through the end of the Term, which are necessary or
useful for the development, manufacture, use, sale, offer for sale or import of
any ARIAD Product or Dimerizer, including any ARIAD Dimerizer or Non-ARIAD
Dimerizer; provided, however, that Bellicum Patent Rights does not include any
Patent Rights claiming (a) the composition of matter of any Antigen or Inducible
Costimulatory Molecule, or (b) the composition of matter of any product (or
treatment regime or process using a product) comprising a dendritic cell
transfected with both (i) a gene for any Antigen, a peptide or protein that is
an Antigen or an RNA that induces the expression of any Antigen and (ii) a gene
for any Inducible Costimulatory Molecule, where such product does not use a
Dimerizer to activate any gene that is a part of such product, or (c) any method
of manufacture or use for such Antigen, Inducible Costimulatory Molecule or
product described in clause (b) (or treatment regime or process using such
product). Bellicum Patent Rights excludes all Patent Rights licensed to Bellicum
or ARIAD by […***…] that cover any of the […***…]-ARIAD MTA Technologies.
1.18     “Bellicum Regulatory Information” shall have the meaning set forth in
Section 2.2.2.
1.19     “Bellicum Technology” shall mean all Technology, whether or not
patentable, Controlled by Bellicum as of the Original Effective Date or during
the period from the Original Effective Date through the end of the Term, which
is necessary or useful to practice any patent or patent application included in
the Bellicum Patent Rights or is necessary or useful for the development,
manufacture, use, sale, offer for sale or import of any ARIAD Product or any
Dimerizer, including any ARIAD Dimerizer or Non-ARIAD Dimerizer. Bellicum
Technology includes, without limitation, the Bellicum Information described in
Section 3.1.1; provided, however, that


    5    

--------------------------------------------------------------------------------



Bellicum Technology does not include any Technology specifically pertaining to
(a) any Antigen or Inducible Costimulatory Molecule, or (b) any product, or
treatment regime or process using any product, comprising a dendritic cell
transfected with both (i) a gene for any Antigen, a peptide or protein that is
an Antigen or an RNA that induces the expression of any Antigen and (ii) a gene
for any Inducible Costimulatory Molecule, where such product does not use a
Dimerizer to activate any gene that is a part of such product, or (c) any
manufacture or use of such Antigen, Inducible Costimulatory Molecule or product
described in clause (b) (or treatment regime or process using such product).
Bellicum Technology excludes all Technology licensed to Bellicum or ARIAD by
[…***…] that covers any of the […***…]-ARIAD MTA Technologies.
1.20     “BLA” shall mean a biologics license application (as defined in Title
21 of the United States Code of Federal Regulations, as amended from time to
time) filed with the FDA seeking Regulatory Approval to market and sell any
Licensed Product in the United States for a particular indication within the
Licensed Field.
1.21     “Cell Transplantation Indication” shall mean (i) GvHD or (ii) any other
acute or chronic adverse clinical effect in a human being resulting from
transplantation of bone marrow, hematopoietic or stem cells that can be treated
by inducing apoptosis of transplanted cells, or (iii) in the case of a bone
marrow, hematopoietic or stem cell product for transplantation that includes
cells containing a gene coding for an Inducible Caspase, any disease or
condition in a human being that can be treated by such product, where such
treatment can lead to an indication in subsection (i) or (ii).
1.22     “Common Stock” shall mean (i) the common stock, par value $0.01 per
share, of Bellicum and (ii) any other securities into which or for which any of
the securities described in the foregoing clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger,
consolidation, sale of assets or other similar transaction.


    6    

--------------------------------------------------------------------------------



1.23     “Competition” shall mean, with respect to a Licensed Product sold by
Bellicum or an Affiliate or Sublicensee thereof in a given country, that one or
more Third Parties are selling any product for the same indication, which
product (a) would infringe a Valid Claim of the Licensed Patent Rights Listed in
Part I of Schedule A but for the expiration of those Licensed Patent Rights in
that country, (b) contains the same or equivalent (by applicable Regulatory
Authority standards) active pharmaceutical ingredient(s) as contained in such
Licensed Product in such country, and (c) sales of such product(s) represent at
least […***…] percent ([…***…]%) of the total market share by volume for all
sales of such product(s) and the Licensed Product in such country for any
calendar quarter (as measured by reputable published data for such country, e.g.
by reference to market share data collected by IMS).
1.24     “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is, or subsequently becomes, publicly known, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.
1.25     “Confidentiality Agreement” shall have the meaning set forth in Section
5.1.


    7    

--------------------------------------------------------------------------------



1.26     “Control” or “Controlled” shall mean with respect to any Patent Rights
or Technology, the possession by a Party of the ability to grant a license or
sublicense of such Patent Rights or Technology as provided for herein, without
violating the terms of any arrangement or agreement between such Party and any
Third Party.
1.27     “Convertible Securities” shall mean any stock, notes, warrants, options
or other securities, including without limitation, all Options, entitling the
holder to convert, exercise, or exchange such security for an ascertainable
number of shares of Common Stock. For the avoidance of doubt, the Notes shall
not be deemed to be Convertible Securities unless and until they are not repaid
on the Maturity Date (as defined in the Note), and the Warrants shall not be
deemed to be Convertible Securities until they become exercisable.
1.28     “Dimerizer” shall mean any molecule that is not a […***…] Analog and
that induces the interaction or proximity of two or more proteins, modified to
contain a dimerizer-binding domain, resulting in the activation of specific cell
signaling, gene transcription, or protein secretion events in cultured cells,
whole animals or humans.
1.29     “Drug Approval Application” shall mean any application for Regulatory
Approval (including pricing and reimbursement approvals) required prior to any
commercial sale or use of a Licensed Product in any country or jurisdiction in
the Territory, including, without limitation, any BLA, NDA, MAA or equivalent
application for Regulatory Approval filed with the FDA or any other Regulatory
Authority required prior to any commercial sale or use of a Licensed Product in
any country or jurisdiction in the Territory.
1.30     “Equity Financing” shall mean a bona fide issuance and sale of Common
Stock or Convertible Securities other than upon the grant or exercise of any
Option.
1.31     “Existing Bellicum Product” shall have the meaning set forth in
Section 2.2.1(a).


    8    

--------------------------------------------------------------------------------



1.32     “Expansion Period” shall have the meaning set forth in Section
2.1.2(a).
1.33     “First Commercial Sale” shall mean, on a country-by-country basis, the
date of the first arm’s length transaction, transfer or disposition for value to
a Third Party of (i) a Licensed Product by or on behalf of Bellicum or any
Affiliate of Bellicum or Sublicensee in such country or (ii) of an ARIAD Product
by or on behalf of ARIAD or any Affiliate or sublicensee of ARIAD in such
country.
1.34     “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.
1.35     “GvHD” shall mean a clinical condition involving acute or chronic
adverse effects or symptoms resulting from the allogenic transplantation of bone
marrow, hematopoietic or stem cells into a human being in which engrafted donor
cells attack the patient’s organs and tissues which can be treated by activating
cell signaling leading to apoptosis of the transplanted cells.
1.36     “[…***…]” shall mean the […***…].
1.37     “[…***…]” shall mean the […***…].
1.38     “Improvement” shall mean any invention or discovery created or
otherwise Controlled by ARIAD or Bellicum during the period from the Original
Effective Date through the end of the Term, which constitutes an enhancement or
modification of any invention within the Licensed Technology or Licensed Patent
Rights, together with the Patent Rights and Technology that claim or cover such
invention or discovery; provided, however, that Improvement does not include
(a) any Antigen or Inducible Co-Stimulatory Molecule, (b) any product (or
treatment regime or process using a product), comprising (i) a dendritic cell
transfected with both a gene for any Antigen, a peptide or a protein that is an
Antigen or an RNA that induces the


    9    

--------------------------------------------------------------------------------



expression of an Antigen and (ii) a gene for any Inducible Costimulatory
Molecule, where such product does not use a Dimerizer to activate any gene that
is a part of such product, or (c) any method of manufacture or use for such
Antigen, Inducible Co- Stimulatory Molecule or product described in clause
(b) (or treatment regime or process using such product), and, in each case, the
Patent Rights and Technology that claim or cover such invention or discovery.
1.39     “IND” shall mean an investigational new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed or to be filed with the FDA with regard to any Licensed Product.
1.40     “Indemnitees” and “Indemnifying Party” shall have the meaning set forth
in Section 8.2.
1.41     “Inducible Caspase” shall mean iCASP9 or icp30CASP9 or another molecule
that will activate signaling leading to apoptosis. For purposes of this
definition, the following terms shall have the meanings set forth in the
following literature references:
•[…***…]
•[…***…]
1.42     “Inducible Costimulatory Molecule” shall mean iCD40, iTLR or another
molecule that will activate signaling leading to maturation and activation of
dendritic cells, including any chimera of the foregoing. For purposes of this
definition, the following terms shall have the meanings set forth in the
following literature references:
•[…***…]
•[…***…]


    10    

--------------------------------------------------------------------------------



1.43     “Licensed Field” shall mean the treatment or prevention of the
progression or occurrence in humans of any Primary Indication and/or any
Additional Indication, […***…] to the extent permitted under Section 2.1.1 or
any non-cancer indication as provided in Section 2.1.2(b), as the case may be.
1.44     “Licensed Patent Rights” shall mean (a) all Patent Rights Controlled by
ARIAD as of the Original Effective Date or during the Primary License Term,
which are necessary or useful for the development, manufacture, use, sale, offer
for sale or import of Licensed Products or of Dimerizers used or incorporated in
Licensed Products, including without limitation Patent Rights covering the
[…***…]- ARIAD MTA Technologies and (b) all Patent Rights whether or not
controlled by ARIAD that are listed on Schedule A, attached hereto and made a
part hereof, regardless of the ownership of such Patent Rights. The Licensed
Patent Rights as of the Effective Date are listed in Schedule A, attached hereto
and made a part hereof, which shall be updated, as necessary, from time to time
by ARIAD by written notice to Bellicum.
1.45     “Licensed Product” shall mean: (a) cancer vaccines (whether used
prophylactically or therapeutically), the manufacture, sale, import,
administration, activation or other use of which is covered by a claim of any
Patent Rights or by Technology, which Patent Rights or Technology are Controlled
by Bellicum or its Affiliate (including, without limitation Patent Rights
licensed or assigned to Bellicum that cover any of the […***…]-ARIAD MTA
Technologies), either (x) containing both (but not limited to) (i) a gene for a
[…***…] Antigen or other Antigen directed to any indication within the Licensed
Field and (ii) one or more genes for Inducible Costimulatory Molecules,
(y) containing a dendritic cell transfected with both (but not limited to) (i) a
gene for a […***…] Antigen or other Antigen directed to any indication within
the Licensed Field and (ii) one or more genes for Inducible Costimulatory
Molecules, or (z) containing (i) a peptide or protein that is a […***…] Antigen
or other Antigen directed to any indication within the Licensed Field or an RNA
that induces the expression of a […***…] Antigen or other Antigen


    11    

--------------------------------------------------------------------------------



directed to any indication within the Licensed Field and (ii) a dendritic cell
transfected with one or more genes for Inducible Costimulatory Molecule(s) where
in any such case ((x), (y) or (z)) the encoded Inducible Costimulatory
Molecule(s) are activated upon dimerization using a Dimerizer; (b) a gene or a
cell transfected with such gene coding for an Inducible Caspase, either alone or
in combination with other adjuvant genes (such as IL-12 or HSP), where the gene
coding for such Inducible Caspase is activated upon dimerization of a Dimerizer;
(c) Dimerizers for use with the products described in clauses (a) or (b) of this
Section 1.45; and (d) any treatment regimen or process utilizing any products
described in clauses (a), (b) or (c) of this Section 1.45; provided, however,
that in the event the Licensed Field is expanded pursuant to Section 2.1.2(b) to
include any non-cancer indication, clause (a) of this Section 1.45 shall include
vaccines (as described therein) directed at such indication as well as cancer
vaccines.
1.46     “Licensed Technology” shall mean and include all Technology, whether or
not patentable, Controlled by ARIAD as of the Original Effective Date or during
the Primary License Term, which (a) is necessary or useful to practice any
patent or patent application included in the Licensed Patent Rights (including
without limitation Patent Rights Controlled by ARIAD covering the […***…]-ARIAD
MTA Technologies) or (b) is necessary or useful to practice any license granted
to Bellicum hereunder. The Licensed Technology includes the ARIAD Regulatory
Information and ARIAD know how and trade secrets including but not limited to
the following technology for the manufacture of Dimerizers: optimum choice of
synthetic route, optimized process steps and parameters, analytic methods using
authentic standards to control chemical and chiral purity through the
manufacturing path, background data supporting the chemical and chiral proof of
structure of key intermediates, the structural identification of impurities
characteristic of this route, their HPLC characteristics, and the qualification
of these impurities for regulatory purposes.
1.47     “Losses” shall have the meaning set forth in Section 8.1.1.


    12    

--------------------------------------------------------------------------------



1.48     “MAA” shall mean an application filed with the relevant Regulatory
Authorities in Europe seeking Regulatory Approval to market and sell any
Licensed Product in Europe or any country or territory therein for a particular
indication within the Licensed Field.
1.49     “NDA” shall mean a new drug application (as defined in Title 21 of the
United States Code of Federal Regulations, as amended from time to time) filed
with the FDA seeking Regulatory Approval to market and sell any Licensed Product
in the United States for a particular indication within the Licensed Field.
1.50     “Net Sales” shall mean the gross invoiced sales price for each Licensed
Product sold by Bellicum, its Affiliates or Sublicensees to Third Parties
throughout the Territory, less the following amounts incurred or paid by
Bellicum or its Affiliates or Sublicensees with respect to sales of Licensed
Products:
(a)     […***…];
(b)     […***…];
(c)     […***…];
(d)     […***…];
(e)     […***…]; and


    13    

--------------------------------------------------------------------------------



(f)     […***…].
“Net Sales” shall not include sales or transfers between Bellicum and its
Affiliates or Sublicensees, unless the Licensed Product is consumed by the
Affiliate or Sublicensee. All sales and dispositions of Licensed Product for
clinical or pre-clinical studies and “compassionate use” sales shall also be
disregarded for purposes of calculating Net Sales.
1.51     “Non-ARIAD Dimerizer” shall mean any Dimerizer other than an ARIAD
Dimerizer that is, at any time during the Primary License Term, within the scope
of a claim other than a claim covering the composition of matter thereof or its
use as a divalent ligand, but including, without limitation, any manufacture or
use claim, in any patent or patent application within the Licensed Patent
Rights.
1.52     “Non-ARIAD Dimerizer Product” shall mean (i) a Non-ARIAD Dimerizer or
(ii) a Licensed Product in which dimerization is effected with a Non- ARIAD
Dimerizer.
1.53     “Non-Cancer Expansion Period” shall have the meaning set forth in
Section 2.1.2(b).
1.54     “Non-Cancer Negotiation Period” shall have the meaning set forth in
Section 2.1.2(b).
1.55     “Notes” shall mean the series of […***…].
1.56     “Option” shall mean options or other securities granted or issued
pursuant to any Stock Plan.


    14    

--------------------------------------------------------------------------------



1.57     “Original Effective Date” shall mean July 25, 2006.
1.58     “Orphan Drug Designation” shall mean the request for designation of
AP1903 for the treatment of GvHD as an orphan drug under 21 C.F.R. §316.20 that
has been granted by the FDA under 21 C.F.R. §316.24.
1.59     “Patent Rights” shall mean all patents and patent applications,
including, without limitation, certificates of invention and applications for
certifications of invention, registered designs and registered design
applications, industrial designs and industrial design applications and
registrations, reissues, reexaminations, extensions, substitutions,
confirmations, registrations, revalidations, renewals, term restorations,
additions, provisionals, continuations, continuations-in-part, divisions,
continued prosecution applications, and requests for continued examination
thereof.
1.60     “Phase 1 Clinical Trial” shall mean, as to a particular Licensed
Product, a lawful study in humans of the safety and dose ranging of such
Licensed Product, which is prospectively designed to generate sufficient data
(if successful) to commence a Phase 2 Clinical Trial of such Licensed Product.
1.61     “Phase 1/2 Clinical Trial” shall have the meaning set forth in Section
4.1.3.
1.62     “Phase 2 Clinical Trial” shall mean, as to a particular Licensed
Product for a particular indication, a controlled and lawful study in humans of
the safety, dose ranging and efficacy of such Licensed Product for such
indication, which is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Clinical Trial of such Licensed Product for
such indication.
1.63     “Phase 2/3 Clinical Trial” shall have the meaning set forth in Section
4.1.3.


    15    

--------------------------------------------------------------------------------



1.64    “Phase 3 Clinical Trial” shall mean as to a particular Licensed Product
for a particular indication, a controlled and lawful study in humans of the
safety and efficacy of such Licensed Product for such indication, which is
prospectively designed to demonstrate statistically whether such Licensed
Product is safe and effective for use in such indication in a manner sufficient
to file a BLA or NDA for Regulatory Approval to market and sell that Licensed
Product in the United States for the indication under investigation in such
study.
1.65     “Primary Indications” shall mean (a) […***…] and (b) any Cell
Transplantation Indication.
1.66     “Primary License Term” shall mean, with respect to each Licensed
Product, the period commencing on the Original Effective Date and continuing on
a country-by-country, and product-by-product basis until the later of (a) the
last to expire Valid Claim covering the composition of matter of the Licensed
Product or any component thereof, or the manufacture or use in the Licensed
Field of the Licensed Product or any component thereof, or (b) twelve (12) years
from the date of First Commercial Sale in such country.
1.67     “Qualified Financing” shall mean the last Equity Financing as a result
of which Bellicum will have received cumulative gross proceeds from one or more
Equity Financings equal to at least […***…] Dollars ($[…***…]).
1.68     “[…***…] Analog” shall mean a compound which is an analog or derivative
of […***…] that induces the formation of a complex with […***…] and […***…],
mutants or other variants thereof, or fusion proteins containing part or all of
[…***…] and […***…], respectively, or their respective mutants or other
variants.
1.69     “Regulatory Approval” shall mean any and all approvals (including
pricing and reimbursement approvals), product and establishment licenses,
registrations or authorizations of any kind of the FDA or any other Regulatory
Authority necessary for the development, pre-clinical and/or human clinical
testing, manufacture, quality testing, supply, use, storage, importation,
export, transport, marketing and sale of a Licensed Product (or any component
thereof) for use in the Licensed Field in any country or other jurisdiction in
the Territory. “Regulatory Approval” shall include, without limitation, any IND,
BLA, NDA, MAA or other Drug Approval Application.


    16    

--------------------------------------------------------------------------------



1.70     “Regulatory Authority” shall mean any applicable supranational,
national, federal, state or local regulatory agency, department, bureau or other
governmental entity of any country or jurisdiction (including the FDA in the
United States), having responsibility in such country or jurisdiction for any
Regulatory Approvals of any kind in such country or jurisdiction, and any
successor agency or authority thereto.
1.71     “[…***…]” shall mean the Board of Trustees of the […***…].
1.72     “[…***…] Agreement” shall have the meaning set forth in Section 4.1.4.
1.73     “[…***…] IP” shall mean all Licensed Patent Rights and Licensed
Technology licensed to ARIAD under the […***…] Agreement. […***…] IP does not
include […***…].
1.74     “Stock Plan” shall mean Bellicum’s 2006 Stock Option Plan, as may be
amended, and any other plan adopted by Bellicum for the issuance of equity
securities or options to acquire equity securities to employees, consultants,
directors or advisors of Bellicum.
1.75     “Sublicensee” shall mean any Third Party to whom Bellicum grants a
sublicense of some or all of the rights to the Licensed Patent Rights and
Licensed Technology granted to Bellicum under this Agreement.


    17    

--------------------------------------------------------------------------------



1.76     “Technology” shall mean and include any and all unpatented, proprietary
ideas, inventions, discoveries, Confidential Information, biologic materials,
data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, ideas, know-how, technical information (including,
without limitation, structural and functional information), trade secrets,
process information, pre-clinical information, clinical information, and any and
all proprietary biological, chemical, pharmacological, toxicological,
pre-clinical, clinical, assay, control and manufacturing data and materials.
1.77     “Term” shall have the meaning set forth in Section 9.1.
1.78     “Territory” shall mean all countries and jurisdictions of the world.
1.79     “Third Party” shall mean any person or entity other than Bellicum,
ARIAD and their respective Affiliates.
1.80     “Valid Claim” shall mean a claim in an issued, unexpired patent or in a
pending patent application that has been pending for […***…] since the first
substantive office action of the relevant patent office on such patent
application within the Licensed Patent Rights (including without limitation
Patent Rights covering the […***…]-ARIAD MTA Technologies Controlled by ARIAD)
that (a) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, (b) has not been
revoked, held invalid, or declared unpatentable or unenforceable in a decision
of a court or other body of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding.
1.81     “Warrants” shall mean the warrants for Common Stock issued in
connection with the Notes.


    18    

--------------------------------------------------------------------------------



2.    GRANT OF RIGHTS
2.1     License to Bellicum.
2.1.1     Grant of License. ARIAD hereby grants to Bellicum an exclusive (even
as to ARIAD), royalty-bearing license, including the right to grant sublicenses
in accordance with Section 2.1.4, under the Licensed Patent Rights and Licensed
Technology and ARIAD’s interest in any Improvements, subject at all times to the
restrictions and obligations under the […***…] Agreement with respect to the
[…***…] IP, (a) to research, develop, test, obtain Regulatory Approval for,
make, have made, use, have used, sell, offer for sale, have sold, import, have
imported, export and have exported Licensed Products (including, without
limitation, any Dimerizer included or utilized therein) in the Territory, for
any and all uses within the Licensed Field during the Term, subject to the terms
and conditions of this Agreement, and (b) to make, have made, use, import and
export, in each case solely for research purposes, including pre-clinical
IND-enabling toxicology and other pre-clinical studies (but not to conduct
clinical trials with respect to or to obtain Regulatory Approval for, sell or
commercialize), Licensed Products (including, without limitation, any Dimerizer
included or utilized therein) (i) for any indication other than the Primary
Indications until the end of the Expansion Period and, (ii) if Bellicum elects
to add Additional Indications to the Licensed Field during the Expansion Period,
for any indication other than the Primary Indications and the Additional
Indications until the end of the Non-Cancer Expansion Period. Bellicum may,
pursuant to the license granted under Section 2.1.1(a), include patients with
[…***…] in clinical trials of a Licensed Product intended for use in […***…]
where the Antigen is PSMA and if Bellicum files an IND to seek Regulatory
Approval of such Licensed Product for […***…], then Bellicum may seek Regulatory
Approval of such Licensed Product for the treatment or prevention of the
progression or occurrence in humans of […***…], and, if Bellicum receives
Regulatory Approval of such Licensed Product for the treatment or prevention of
the progression or occurrence in humans of […***…], then the Licensed Field
shall include […***…].


    19    

--------------------------------------------------------------------------------



2.1.2     Expansion of Licensed Field to Obtain Additional Exclusive Rights.
Bellicum may exercise its rights to expand (or request the expansion of) its
exclusive license granted in Section 2.1.1 as follows:
(a)     During the period commencing on the […***…] and continuing for […***…]
thereafter (the “Expansion Period”), Bellicum may, at Bellicum’s election, add
Additional Indications to the Licensed Field by delivering written notice to
ARIAD which describes each specific cancer indication to be included in the
Additional Indications or states that all cancer indications (other than
[…***…]) are to be included in the Additional Indications.
(b)     Within a […***…] day period commencing on the later to occur of
(i) Bellicum’s exercise of its option to expand the Licensed Field to include
Additional Indications pursuant to Section 2.1.2(a) and (ii) Bellicum’s or its
Affiliate’s or Sublicensee’s commencing a […***…], or, […***…] (the “Non-Cancer
Expansion Period”), Bellicum may, at Bellicum’s election, request that ARIAD
agree to expand the Licensed Field to specific non-cancer indications (other
than Cell Transplantation Indications) by delivering written notice to ARIAD
within such Non- Cancer Expansion Period which describes the specific products
and associated product development plans, capabilities and resources for the
specific non-cancer diseases and/or conditions it desires to include within the
Licensed Field. Upon receipt of such written notice, ARIAD shall in good faith
consider Bellicum’s request. If ARIAD is willing to so expand the Licensed
Field, the Parties will negotiate with respect to a possible amendment to this
Agreement setting forth all relevant terms (including milestones and royalties)
pertaining to the expansion for a period of […***…] days from the date of
ARIAD’s receipt of the written request (the “Non-Cancer Negotiation Period”). If
the Parties do not agree upon terms and conditions mutually acceptable to both
Parties on or before the expiration of such Non-Cancer Negotiation Period
despite their respective good faith efforts, then Bellicum shall have no further
rights with respect to such expansion and ARIAD shall have no further obligation
to negotiate pursuant to this Section 2.1.2.


    20    

--------------------------------------------------------------------------------



2.1.3     Certain Exclusivity Rights. Notwithstanding anything to the contrary
in this Agreement:
(a)     ARIAD will not license (or sublicense) to any Third Party or develop or
commercialize itself or together with any Third Party, for use in the treatment
or prevention of (i) the Primary Indication or (ii) any Additional Indication
which Bellicum elects to include in the Licensed Field pursuant to the
provisions of Section 2.1.2(a) or any non-cancer indication (other than Cell
Transplantation Indications) that is included in the Licensed Field pursuant to
the provisions of Section 2.1.2(b), any Dimerizer or other product involving the
use of a Dimerizer covered by Bellicum Patent Rights or Bellicum Technology or
any Patent Rights covering the […***…]-ARIAD MTA Technologies licensed to ARIAD
by […***…] as of the Original Effective Date or during the Primary License Term.
(b)     Bellicum will not develop (except as permitted pursuant to the license
granted in Section 2.1.1), manufacture, promote or sell any Dimerizer for any
use outside of the Licensed Field as in effect from time to time; provided,
however, that, to the extent Bellicum demonstrates to ARIAD’s reasonable
satisfaction that off-label use of any Licensed Product outside the Licensed
Field has occurred in the complete absence of any promotion thereof by or on
behalf of, or at the request or with the approval of, any of Bellicum, its
Affiliates or its or their directors, officers, consultants and clinical
investigators, such off-label use shall not constitute a violation of this
provision or this Agreement.


    21    

--------------------------------------------------------------------------------



2.1.4     Right to Sublicense and Subcontract. Bellicum shall have the right to
grant sublicenses to any Affiliate and/or Sublicensee to all or any portion of
its rights under the license granted pursuant to Section 2.1.1; provided,
however, that (a) such sublicense under the license granted pursuant to
Section 2.1.1 shall be granted in connection with a license to all Patent Rights
and Technology Controlled by Bellicum, which are necessary or useful in the
manufacture, use or sale of the Licensed Product(s) covered by the sublicense,
(b) no sublicense may include a right to further sublicense any […***…] IP
unless […***…] has provided prior written consent to Bellicum and ARIAD allowing
such further sublicense (and, if requested by Bellicum, ARIAD will assist
Bellicum in obtaining such consent from […***…]), and all such sublicenses of
[…***…] IP shall be subject and subordinate to, and consistent with, the terms
and conditions of the […***…] Agreement with respect to sublicenses of […***…]
IP, (c) ARIAD shall be notified of the grant of a sublicense to any and all
potential sublicenses, (d) any and all sublicenses shall be subject to, and
consistent with, the terms and conditions of this Agreement, (e) Bellicum shall
remain obligated for the payment to ARIAD of all of its payment obligations
hereunder, including, without limitation, the payment of any royalties described
in Section 4 hereof, (f) upon termination of this Agreement, any such sublicense
shall be considered a direct license from ARIAD as provided in Section 9.3 and
(g) Bellicum shall provide ARIAD with a copy of each such sublicense agreement
(from which Bellicum may redact confidential terms that are not necessary to
disclose to ARIAD for purposes of confirming compliance with this Agreement and
the […***…] Agreement) within […***…] days of execution. In addition, Bellicum
shall have the right to subcontract with any Third Party, including […***…]
(provided that any Third Party manufacturer of AP1903 shall be subject to
approval by ARIAD in its commercially reasonable discretion), to have such Third
Party perform work on Bellicum’s behalf pursuant to the license granted pursuant
to Section 2.1.1(b) on terms which are subject to, and consistent with, the
terms and conditions of this Agreement.
2.1.5     Technology Transfer. ARIAD disclosed to Bellicum after the Original
Effective Date, and shall disclose to Bellicum from time to time during the
Primary License Term, all Licensed Patent Rights and Licensed Technology. The
matters to be disclosed or delivered to Bellicum pursuant to this Section 2.1.5
are


    22    

--------------------------------------------------------------------------------



outlined in Schedule A. Such trade secrets and Technology are disclosed or
delivered to Bellicum by ARIAD hereunder on an “as is” basis. ARIAD makes no
representation or warranty that such trade secrets and Technology are all that
is reasonably necessary to practice the licenses granted to Bellicum hereunder
or as to their fitness for such purpose.
2.1.6     ARIAD Regulatory Information. Subject to applicable laws governing
patient confidentiality and to the extent necessary for Bellicum or its
Sublicensee(s) to comply with applicable statutes, laws, regulations, ordinances
and guidelines governing Regulatory Approval of Licensed Products, ARIAD shall
provide Bellicum or its Sublicensee (i) summaries of, and the right to
cross-reference to, any safety data (including Adverse Events) reported to any
Regulatory Authority by ARIAD relating to AP1903, (ii) copies of the clinical
investigators’ brochure, protocol and clinical study report in connection with a
phase 1 study of AP1903 conducted by ARIAD, and (iii) summaries of relevant data
generated by ARIAD in connection with its preclinical studies of AP1903 (“ARIAD
Data”) (collectively, “ARIAD Regulatory Information”). ARIAD Regulatory
Information shall be treated as Confidential Information of ARIAD. Bellicum and
its Sublicensee(s) shall maintain such ARIAD Data disclosed to it pursuant to
this Section 2.1.6 in confidence and shall not use or disclose it to any Third
Party other than (i) Bellicum or its Sublicensee(s), itself or through its
agent, may provide a cross-reference to ARIAD Data reported by ARIAD under any
filing to obtain Regulatory Approval for Licensed Products using AP1903 in any
country or may disclose ARIAD Data in a written submission to any such
Regulatory Authority, in each case solely as required to obtain Regulatory
Approval of a Licensed Product in the Licensed Field, but only after obtaining
prior written permission from ARIAD to make such disclosure which is conditioned
upon Bellicum or its Sublicensee obtaining written assurances from the
Regulatory Authorities to whom the information is being disclosed that such
ARIAD Data will be afforded confidential treatment by such Regulatory Authority,
and (ii) Bellicum or its Sublicensee, upon prior written notice to ARIAD, may
verbally disclose ARIAD Data in


    23    

--------------------------------------------------------------------------------



any teleconference or meeting with any Regulatory Authority, in each case solely
as required to obtain Regulatory Approval of the Licensed Products in the
Licensed Field, but only after obtaining prior written permission from ARIAD
which is conditioned upon affording appropriate ARIAD personnel the opportunity
to participate in each such teleconference or meeting.
2.1.7     Transfer of Orphan Drug Designation. Subject to applicable statutes,
laws, regulations, ordinances and guidelines governing the transfer of the
Orphan Drug Designation, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ARIAD hereby transfers, assigns
and conveys all its ownership of and any beneficial interest in the Orphan Drug
Designation to Bellicum, effective as of the Effective Date. Within ten (10)
business days after the Effective Date, (i) ARIAD and Bellicum shall each submit
the required information to the FDA to effect the change of the named sponsor of
the Orphan Drug Designation from ARIAD to Bellicum in accordance with the
applicable statutes, laws, regulations, ordinances and guidelines, and
(ii) ARIAD shall transfer a complete copy of the Orphan Drug Designation,
including any amendments or supplements thereto, and correspondence regarding
the Orphan Drug Designation to Bellicum. ARIAD shall cooperate reasonably with
Bellicum, as requested by Bellicum and at Bellicum’s expense, in Bellicum’s
efforts to maintain the Orphan Drug Designation.
2.1.8     Reservation of Rights. As between the Parties, ARIAD shall retain
ownership of or license rights to all right, title and interest in and to the
Licensed Patent Rights and Licensed Technology, and no other license, either
express or implied or by implication or estoppel, is granted hereunder with
respect to any Technology or Patent Rights of ARIAD or its licensors except as
expressly stated in this Section 2.1 and ARIAD reserves all rights in and to the
same. Bellicum acknowledges that […***…] and […***…] and the inventors
identified in the […***…] Agreement each retain the rights to, respectively:
(i) practice the […***…] IP solely for non-commercial research purposes;
(ii) publish any information included in the […***…] IP; and (iii) provide
tangible materials included in the […***…] IP to academic or not-for-profit
research


    24    

--------------------------------------------------------------------------------



institutions under the terms of a material transfer agreement, subject to the
restriction in the […***…] Agreement that no rights shall be granted by […***…]
or […***…] to any inventions or technology incorporating or utilizing such
materials for any commercial purpose. Bellicum acknowledges that the […***…] IP
is subject to 35 U.S.C. §§ 200-204, including an obligation that Licensed
Products that would be “Licensed Products” under the […***…] Agreement sold or
produced in the United States be “manufactured substantially in the United
States”. Bellicum acknowledges that the […***…] IP is subject to certain
obligations to […***…] as set forth in the […***…] Agreement, a complete copy of
which obligations to […***…] ARIAD has provided to Bellicum.
2.1.9     […***…] Agreement. […***…], […***…] and […***…], as applicable, are
intended Third Party beneficiaries of this Section and Sections 2.1.8, 4.2, 4.3,
5.4, 5.5, 7.3.1, 8.3 and 11.1 of this Agreement, and such parties have the right
to bring any suit at law or equity for any matter governed by or subject to such
provisions. If the […***…] Agreement is terminated, then from and after the
effective date of such termination, the license granted by ARIAD to Bellicum
under the […***…] IP shall be deemed a direct license from […***…] to Bellicum
and all obligations of Bellicum under this Agreement with regard to such license
under the […***…] IP, and all obligations of ARIAD under the […***…] Agreement
with regard to Licensed Products (as defined herein) developed, made, used or
sold by Bellicum or any Affiliate or Sublicensee of Bellicum that would be
“Licensed Products” under the […***…] Agreement including the payment of
royalties to […***…], shall be deemed obligations of Bellicum to […***…]. As
long as Bellicum has not materially breached any material obligation or
condition that would entitle ARIAD to terminate this Agreement, ARIAD will not
voluntarily terminate or willfully breach the […***…] Agreement. In addition to
specific provisions in this Agreement relating to the […***…] Agreement, the
provisions of Articles 8, 9 and 10 of the […***…] Agreement, with Bellicum
substituted for AGTI in such provisions, are expressly included in this
Agreement for the benefit or […***…], […***…] and […***…]. To the extent the
provisions of Articles 8, 9 and 10 of the […***…] Agreement cover the same
subject matter as other provisions in this Agreement relating


    25    

--------------------------------------------------------------------------------



to the […***…] Agreement, the provisions imposing the greatest obligation on
Bellicum shall apply.
2.2     License to ARIAD.
2.2.1     Grant of License.
(a)     Bellicum hereby grants to ARIAD a non-exclusive, royalty-free (subject
only to Section 2.2.1(b)) license, including the right to grant sublicenses,
under the Bellicum Patent Rights and Bellicum Technology, and Bellicum’s
interest in any Improvements, to develop, make, have made, use, have used, sell,
offer for sale, have sold, import, have imported, export and have exported ARIAD
Products (including products comprising or utilizing AP1903) for any and all
uses outside of the Licensed Field, subject to the terms and conditions of this
Agreement. In no event will ARIAD practice any Bellicum Patent Rights or
Bellicum Technology, or Bellicum’s interest in any Improvements (excluding any
Improvements licensed to Bellicum and ARIAD by     […***…] that cover any of the
[…***…]-ARIAD MTA Technologies), for any use within the Licensed Field or to
sell, offer for sale, have sold, import, have imported, export and have exported
any ARIAD Product (including any product comprising or utilizing AP1903) for any
use outside of the Licensed Field, if such ARIAD Product is the same (for
regulatory purposes) as any Licensed Product listed on Schedule B pursuant to
Section 3.2.1 prior to ARIAD’s commencement of the development thereof and that
is being developed or commercialized to ARIAD’s knowledge by Bellicum or any of
its Affiliates or Sublicensees for any use within the Licensed Field (an
“Existing Bellicum Product”). In the event that Bellicum has not filed an IND
for a particular Licensed Product within     […***…] after such Licensed Product
is listed on Schedule B, then the foregoing prohibition shall not apply to such
Licensed Product. Notwithstanding the foregoing, ARIAD shall be free to develop,
make, have made, use, have used, sell, offer for sale, have sold, import, have
imported, export and have exported, any Dimerizer for any purpose without
restriction, except that ARIAD shall not sell, offer for sale, have sold,
import, have imported, export or have exported any Dimerizer covered by Bellicum
Patent Rights that is specifically labeled by ARIAD for use with an Existing
Bellicum Product.


    26    

--------------------------------------------------------------------------------



(b)     If any Bellicum Patent Rights or Bellicum Technology licensed to
Bellicum by any Third Party would require payment to such Third Party upon
ARIAD’s practice thereof pursuant to the license granted under this
Section 2.2.1, then Bellicum shall so notify ARIAD in writing promptly after
obtaining the license. ARIAD may, by written notice to Bellicum provided at any
time prior to the First Commercial Sale of any ARIAD Product utilizing the
subject matter of the Bellicum Patent Rights or Bellicum Technology licensed to
Bellicum by the Third Party, (i) elect to accept the license to such Bellicum
Patent Rights or Bellicum Technology, in which case, ARIAD shall be responsible
for making any payment to such Third Party resulting from ARIAD’s practice of
such Bellicum Patent Rights or Bellicum Technology pursuant to the license
granted under this Section 2.2.1 and shall provide Bellicum written notice
confirming that it has made such payments (and, if it fails to make any such
payment in accordance with the terms of the agreement with such Third Party, the
license to such Bellicum Patent Rights or Bellicum Technology under this
Section 2.2.1 shall terminate), or (ii) elect to decline the license to such
Bellicum Patent Rights or Bellicum Technology (and shall be deemed to decline
the license to such Bellicum Patent Rights or Bellicum Technology if it does not
provide Bellicum written notice of its election as set forth above), in which
case such Bellicum Patent Rights or Bellicum Technology shall be excluded from
the license granted to ARIAD under this Section 2.2.1.
2.2.2     Bellicum Regulatory Information. To facilitate the development of
ARIAD Products by ARIAD or its sublicensee(s) pursuant to the license granted
under this Section 2.2, and subject to applicable laws governing patient
confidentiality and to the extent necessary for ARIAD or its sublicensee(s) to
comply with applicable statutes, laws, regulations, ordinances and guidelines
governing Regulatory Approval of ARIAD Products, Bellicum shall provide, and
shall require its Sublicensees to provide, to ARIAD or its sublicensee (i) the
right to cross-reference to any safety data (including Adverse Events) reported
to the FDA by Bellicum under any


    27    

--------------------------------------------------------------------------------



IND relating to a Licensed Product using AP1903, (ii) copies of all investigator
safety letters provided by Bellicum to its clinical investigators in connection
with clinical studies of Licensed Products using AP1903 and (iii) summaries of
relevant data generated by Bellicum in connection with its preclinical studies
of a Licensed Product using AP1903 (“Bellicum Data”) (collectively, “Bellicum
Regulatory Information”). Bellicum Regulatory Information should be treated as
Confidential Information of Bellicum. ARIAD and its sublicensee(s) shall
maintain such Bellicum Data disclosed to it pursuant to this Section 2.2.2 in
confidence and shall not use or disclose it to any Third Party other than
(i) ARIAD or its sublicensee(s), themselves or through their agents, may provide
a cross-reference to Bellicum Data reported to the FDA by Bellicum under any IND
or corresponding foreign country filing to obtain Regulatory Approval for ARIAD
Products using AP1903 in any country or may disclose Bellicum Data in a written
submission to any such Regulatory Authority, in each case solely as required to
obtain Regulatory Approval of a ARIAD Product using AP1903 outside the Licensed
Field, but only after obtaining prior written permission from Bellicum to make
such disclosure which is conditioned upon ARIAD or its sublicensee obtaining
written assurances from the Regulatory Authorities to whom the information is
being disclosed that such Bellicum Data will be afforded confidential treatment
by such Regulatory Authority, and (ii) ARIAD or its sublicensee, upon prior
written notice to Bellicum, may verbally disclose Bellicum Data in any
teleconference or meeting with any Regulatory Authority, in each case solely as
required to obtain Regulatory Approval of the ARIAD Products using AP1903
pursuant to the license granted in Section 2.2, but only after obtaining prior
written permission from Bellicum which is conditioned upon affording appropriate
Bellicum personnel the opportunity to participate in each such teleconference or
meeting.
2.2.3     Reservation of Rights. As between the Parties, Bellicum shall retain
ownership of or license rights to all right, title and interest in and to the
Bellicum Patent Rights and Bellicum Technology, and no other license, either
express or implied or by implication or estoppel, is granted hereunder with
respect to any Technology or Patent Rights of Bellicum or its licensors except
as expressly stated in this Section 2.2 and Bellicum reserves all rights in and
to the same.


    28    

--------------------------------------------------------------------------------



3.     DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.
3.1     Commercialization.
3.1.1     Responsibility. From and after the Original Effective Date, Bellicum
shall have full control and authority over the development and commercialization
of Licensed Products in the Licensed Field in the Territory, including without
limitation, (a) all pre-clinical development activities (including any
pharmaceutical development work on formulations or process development relating
to any Licensed Product), (b) all activities related to human clinical trials
(including all clinical studies), (c) all activities relating to manufacture and
supply of all Licensed Products (including all required process development and
scale up work with respect thereto), (d) all marketing, promotion, sales,
distribution, import and export activities relating to any Licensed Product, and
(e) all activities relating to any regulatory filings, registrations,
applications and Regulatory Approvals relating to any of the foregoing
(including any INDs or foreign equivalents, any manufacturing facility
validation and/or licensure, any Drug Approval Applications and any other
Regulatory Approvals). Bellicum shall own all data, results and all other
information arising from any such activities of Bellicum with respect to
Licensed Products in the Licensed Field in the Territory under this Agreement,
including without limitation, all regulatory filings, registrations,
applications and Regulatory Approvals relating to Licensed Products (including
any INDs or foreign equivalents, any Drug Approval Applications and any other
Regulatory Approvals) (collectively, “Bellicum Information”), and all of the
foregoing Bellicum Information shall be considered Confidential Information and
Technology solely owned by Bellicum. Bellicum Information which is necessary or
useful for the development, manufacture, use, sale, offer for sale or import of
any Dimerizer, including any ARIAD Dimerizer or Non-ARIAD Dimerizer, or any
ARIAD


    29    

--------------------------------------------------------------------------------



Product, shall be included in Bellicum Technology and subject to the license
granted to ARIAD in Section 2.2.1. All activities relating to development and
commercialization of Licensed Products under this Agreement shall be undertaken
at Bellicum’s sole cost and expense, except as otherwise expressly provided in
this Agreement.
3.2     Diligence. Bellicum will exercise commercially reasonable efforts and
diligence in developing and commercializing at least one Licensed Product that
is a cancer vaccine described in clause (a) of Section 1.45 and one Licensed
Product that is a gene or a cell transfected with such gene coding for an
Inducible Caspase described in clause (b) of Section 1.45 and in undertaking
investigations and actions required to obtain Regulatory Approvals necessary to
market such Licensed Products in the Licensed Field in the Territory, taking
into account the competitiveness of the marketplace, the proprietary position of
the Licensed Product, the relative potential safety and efficacy of the Licensed
Product, the cost of goods and availability of capacity to manufacture and
supply the Licensed Product at commercial scale, the profitability of the
applicable Licensed Product, and other relevant factors including, without
limitation, technical, legal, scientific or medical factors.
3.3     Updates and Reports.
3.3.1     Updates and Reports. Bellicum shall update Schedule B each time
Bellicum or any Sublicensee determines to manufacture (or have manufactured) GLP
or GMP Quality Licensed Product for use in GLP toxicology studies for any
potential Licensed Product and shall furnish such updated Schedule B to ARIAD.
Bellicum shall provide ARIAD with written reports no less frequently than
[…***…] during the Term summarizing Bellicum’s efforts to develop and
commercialize Licensed Products hereunder. Such reports shall include, at a
minimum, information sufficient to enable […***…] to satisfy its reporting
requirements to the United States Government, and shall contain a tabulation and
key results of clinical trials, clinical plans, and summaries of the results of
preclinical and clinical studies relating to Licensed Products for the then
preceding half-year. Bellicum shall provide ARIAD with


    30    

--------------------------------------------------------------------------------



at least […***…] prior written notice of the intended filing, prior to any
public disclosure of such filing, by Bellicum or, to the extent Bellicum is
aware, a Sublicensee with the FDA or any other Regulatory Authority of any IND
or equivalent application with regard to any Licensed Product or any Drug
Approval Application or the intended commencement by Bellicum of any clinical
trial of any Licensed Product and will notify ARIAD of any such filing or
commencement of a clinical trial within […***…] after such filing is made or
such clinical trial is commenced. In addition, Bellicum shall provide ARIAD with
prompt written notice of the occurrence of the First Commercial Sale of any
Licensed Product in any country. In addition to such reports, Bellicum agrees
(i) upon request by ARIAD, to provide ARIAD with copies of all documents
submitted to, or received from, Regulatory Authorities, relating to Licensed
Products, including without limitation, INDs and their foreign equivalent, and
correspondence to and from Regulatory Authorities, and (ii) to provide ARIAD
with Adverse Event information and product complaint information relating to
Licensed Products as compiled and prepared by Bellicum in the normal course of
business in connection with the development, commercialization or sale of any
Licensed Product, within time frames consistent with reporting obligations under
applicable laws and regulations. All reports, updates, Adverse Event, product
complaint and other information provided by one party to the other Party under
this Agreement (including under this Section 3), shall be considered
Confidential Information of the Disclosing Party, subject to the terms of
Section 5 hereof.
3.4     Manufacturing. Bellicum shall have the right to manufacture or have
manufactured such quantities of any Dimerizer as it may require in order to
develop and commercialize any Licensed Product pursuant to the terms of this
Agreement. Bellicum will notify ARIAD in writing of its intent to manufacture
(or have manufactured by a Third Party) any Dimerizer at least […***…] prior to
commencement of manufacture by itself or through a Third Party. Upon ARIAD’s
request at any time, the Parties will negotiate in good faith a supply agreement
under which ARIAD will provide […***…] rolling […***…] forecasts of its
anticipated need


    31    

--------------------------------------------------------------------------------



for such Dimerizer (of which an agreed number of months will be binding)
provided that, under such supply agreement, either (a) Bellicum will use
commercially reasonable efforts to supply all quantities of Dimerizer ordered by
ARIAD and will supply such Dimerizer to ARIAD and ARIAD’s licensees on at a
price equal to fully burdened manufacturing costs plus […***…] percent
([…***…]%); or (b) if a Third Party manufactures such Dimerizer for Bellicum,
then Bellicum shall (i) procure for ARIAD and its Affiliates and licensees the
right to purchase such Dimerizers from the Third Party on terms no less
favorable than those granted to Bellicum, giving ARIAD and its Affiliates and
licensees equal priority with respect to quantity or lead time for delivery of
such Dimerizers as given to Bellicum, its Affiliates and its Sublicensees, and
(ii) grant to such Third Party all licenses to Patent Rights and Technology
Controlled by Bellicum (without Bellicum incurring additional expense or
obligations to Third Party licensors of Bellicum) as may be required in order
for the Third Party to supply ARIAD and ARIAD’s licensees with such Dimerizers.
In addition, the supply agreement will provide that, if Bellicum or its Third
Party manufacturer fails to supply Dimerizer as required thereby, Bellicum or
its Third Party manufacturer will transfer to ARIAD or its designee all
technology necessary to manufacture such Dimerizer and will grant all necessary
licenses to ARIAD or its designee on a royalty fee basis.
3.5     Compliance With Law. Each Party shall comply with all applicable laws,
rules, regulations and guidelines, including without limitation, rules and
guidelines of all institutions at which any work relevant to this Agreement or
Licensed Products is conducted and rules and guidelines of relevant professional
societies, including without limitation the American Society of Gene Therapy.
4.     PAYMENTS AND ROYALTIES
4.1     Payment of Royalties; Royalty Rates; Minimum Royalties
4.1.1    Initial Payment. In consideration of (i) the conversion of Bellicum’s
license for […***…] from a non-exclusive license to an exclusive license, and
(ii) the inclusion of Cell Transplantation Indications as Primary Indications
and the consequent


    32    

--------------------------------------------------------------------------------



grant to Bellicum of an exclusive license for Cell Transplantation Indications,
Bellicum agrees to pay to ARIAD the non-refundable amount of two hundred fifty
thousand dollars ($250,000) within […***…].
4.1.2    Royalty Payments. In consideration of (i) the grant of the license by
ARIAD under this Agreement, and (ii) the Licensed Technology and Orphan Drug
Designation provided and/or transferred hereunder, and subject to the other
terms of this Agreement (including the remainder of this Section 4), Bellicum
shall pay to ARIAD royalty on annual Net Sales for such Licensed Product at the
percentage rates as follows:
(a)     subject to Section 4.1.2(b) and (c) below, commencing on the date of the
First Commercial Sale of each Licensed Product in each country in the Territory
and continuing until expiration of the Primary License Term with respect to such
Licensed Product:

Annual Net SalesARIAD Dimerizer ProductsNon-ARIAD Dimerizer
Products[…***…]MM[…***…]%[…***…]%>$[…***…]MM[…***…]%[…***…]%

(b)     if either (x) the only remaining Valid Claim with respect to such
Licensed Product in a country is a claim in Patent Rights covering the
[…***…]-MTA Technologies and there is Competition or (y) all Valid Claims
covering the composition of matter of such Licensed Product or any component
thereof, or the use in the Licensed Field of such Licensed Product or any
component thereof, in such country have expired but the Primary License Term
with regard to such Licensed Product in such country has not expired and there
is no Competition, then the following royalty rates shall instead apply until
the end of the Primary


    33    

--------------------------------------------------------------------------------



License Term with regard to such Licensed Product in such country:

Annual Net SalesARIAD Dimerizer ProductsNon-ARIAD Dimerizer
Products[…***…]MM[…***…]%[…***…]%>$[…***…]MM[…***…]%[…***…]%



(c)     If all Valid Claims covering the composition of matter of such Licensed
Product or any component thereof, or the use in the Licensed Field of such
Licensed Product or any component thereof, in such country have expired but the
Primary License Term with regard to such Licensed Product has not expired and
there is Competition, then in consideration of the Licensed Technology and
Orphan Drug Designation provided and/or transferred hereunder, the following
royalty rates shall instead apply until the end of the Primary License Term with
regard to such Licensed Product in such country:

Annual Net SalesARIAD Dimerizer ProductsNon-ARIAD Dimerizer
Products[…***…]MM[…***…] %[…***…] %>$[…***…]MM[…***…] %[…***…] %



Following expiration of the Primary License Term with regard to a Licensed
Product in a country, Bellicum shall have a fully paid up, perpetual,
irrevocable license under Section 2.1.1 with regard to such Licensed Product in
such country.
4.1.3    Milestone Payments. Bellicum shall make the following milestone
payments to ARIAD within […***…] after the occurrence of the following events:

EventPayment[…***…]





    34    

--------------------------------------------------------------------------------




[…***…]$[…***…][…***…]$[…***…][…***…]$[…***…]

In the event of a […***…], the milestone payable upon the occurrence of […***…]
shall be payable by Bellicum (x) upon commencement of […***…] or (y) upon
commencement of […***…]; provided that the foregoing shall not apply to any
[…***…] of a Licensed Product commenced prior to the Effective Date.
In the event of a […***…], the milestone payable upon occurrence of commencement
of the […***…] shall be payable by Bellicum upon commencement of […***…] and the
milestone payable upon occurrence of commencement of […***…] shall be payable by
Bellicum upon the later of (i) commencement of […***…], or (ii) the date (which
may during or after such […***…]) when […***…].


    35    

--------------------------------------------------------------------------------



4.1.4    Royalty Payments to Certain Third Parties. Any royalty payments owed
and payable with respect to the Licensed Products to […***…] University pursuant
to that certain […***…], by and between the […***…] and ARIAD Gene Therapeutics,
Inc., as amended from time to time (the “[…***…] Agreement”), shall be the sole
responsibility and obligation of ARIAD. All other royalty or other payments owed
and payable with respect to the Licensed Products, including without limitation
any royalty or other payments due to […***…], will be the sole responsibility
and obligation of Bellicum.
4.1.5    Acknowledgement. Bellicum recognizes and acknowledges that each of the
following, separately and together, has substantial economic benefit to
Bellicum: (i) ARIAD’s expertise concerning the discovery and understanding of
Dimerizers and dimerization technology; (ii) the licenses granted to Bellicum
hereunder with respect to Licensed Technology that is not within the claims of
any Licensed Patent Rights; (iii) the licenses granted to Bellicum under
Licensed Patent Rights; (iv) the Orphan Drug Designation transferred to Bellicum
hereunder; and (v) the exclusivity, if any, which may be afforded to Bellicum by
each of the foregoing. The Parties agree that the royalty rates set forth in
Section 4.1.2 reflect a fair and reasonable blended allocation of the values
provided by ARIAD to Bellicum, regardless of whether any particular Licensed
Product utilizes any ARIAD Dimerizer or is covered by Licensed Patent Rights.
4.2.     Payment Terms.
4.2.1    Payment of Royalties. Unless otherwise expressly provided, Bellicum
shall make any license or royalty payments owed to ARIAD hereunder in arrears,
within […***…] from the end of each quarter in which such payment accrues. For
purposes of determining when a sale of any Licensed Product occurs under this
Agreement, the sale shall be deemed to occur on the earlier of (a) […***…] or
(b) on the date of     […***…]. Each royalty payment shall be accompanied by a
report for each country in the Territory in which sales of Licensed Products
occurred in the calendar


    36    

--------------------------------------------------------------------------------



quarter covered by such statement, specifying: the gross sales (if available)
and Net Sales in each country’s currency; the applicable royalty rate under this
Agreement; the royalties payable, including an accounting of deductions taken in
the calculation of Net Sales; the applicable exchange rate to convert from each
country’s currency to United States Dollars under this Section 4.2, if any; and
the royalties payable in United States Dollars.
4.2.2    Overdue Payments. Subject to the other terms of this Agreement, any
payments not paid within the time period set forth in this Section 4 shall bear
interest at a rate of […***…] percent         ([…***…]%) per […***…] from the
due date until paid in full, provided that in no event shall said annual rate
exceed the maximum interest rate permitted by law in regard to such payments.
Such payment when made shall be accompanied by all interest so accrued. Said
interest and the payment and acceptance thereof shall not negate or waive the
right of ARIAD to any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of the payment.
4.2.3    Accounting. All payments hereunder shall be made by Bellicum in the
United States in United States dollars. Conversion of foreign currency to United
States dollars shall be made at the conversion rate existing in the United
States (as reported in […***…]) on the last business day of the quarter
immediately preceding the applicable calendar quarter. If […***…] ceases to be
published, then the rate of exchange to be used shall be that reported in such
other business publication of national circulation in the United States as the
Parties reasonably agree.
4.2.4    Tax Withholding; Restrictions on Payment. All payments hereunder shall
be made free and clear of any taxes, duties, levies, fees or charges, except for
withholding taxes (to the extent applicable). Bellicum shall make any applicable
withholding payments due on behalf of ARIAD and shall provide ARIAD with such
written documentation regarding any such payment as available to Bellicum
relating to an application by ARIAD for a foreign tax credit for such payment
with the United States Internal Revenue Service.


    37    

--------------------------------------------------------------------------------



4.3     Records Retention; Review.
4.3.1    Royalties. Commencing as of the date of First Commercial Sale of the
first Licensed Product hereunder, Bellicum and its Affiliates and Sublicensees
shall keep for at least […***…] from the end of the calendar year to which they
pertain complete and accurate records of sales by Bellicum or its Affiliates and
Sublicensees, as the case may be, of each Licensed Product, in sufficient detail
to allow the accuracy of the payments hereunder to be confirmed.
4.3.2    Review. Subject to the other terms of this Section 4.3.2, at the
request of ARIAD, which shall not be made more frequently than […***…] during
the Term, upon at least […***…] prior written notice from ARIAD, and at the
expense of ARIAD (except as otherwise provided herein), Bellicum shall permit an
independent certified public accountant reasonably selected by ARIAD and
reasonably acceptable to Bellicum to inspect (during regular business hours) the
relevant records required to be maintained by Bellicum under this Section 4.3
(provided no records may be reviewed more than once under this Section 4.3.2).
Results of any such review shall be binding on both Parties absent manifest
error. ARIAD agrees to treat the results of any such accountant’s review of
records under this Section 4.3 as Confidential Information of Bellicum subject
to the terms of Section 5. If any review reveals a deficiency in the calculation
and/or payment of royalties by Bellicum, then (a) Bellicum shall promptly pay
ARIAD the amount remaining to be paid, and (b) if such underpayment is by
    […***…] percent ([…***…]%) or more, Bellicum shall pay the reasonable
out-of- pocket costs and expenses incurred by ARIAD in connection with the
review. If any review reveals an overpayment of royalties by Bellicum, ARIAD
shall promptly remit such overpaid amounts to Bellicum.


    38    

--------------------------------------------------------------------------------



4.3.3    Other Parties. Bellicum shall include in any agreement with its
Affiliates or Sublicensees terms requiring such party to retain records as
required in this Section 4.3 and to permit ARIAD to inspect such records as
required by this Section 4.3.
4.4    Initial Issuance of Common Stock. The Parties hereby acknowledge that in
connection with the 2006 Agreement and pursuant to the Stock Purchase Agreement,
dated July 25, 2006, between the Parties, Bellicum issued to ARIAD and ARIAD
received 206,111 shares of Common Stock, which 206,111 shares of Common Stock
constituted, after giving effect to such issuance, […***…] percent ([…***…]%) of
Bellicum’s Shares of Common Stock on a Fully Diluted Basis as of July 25, 2006.
5.     TREATMENT OF CONFIDENTIAL INFORMATION
5.1     Confidential Obligations. The Mutual Non-Disclosure Agreement between
the Parties dated October 16, 2004 (the “Confidentiality Agreement”) shall apply
to information provided under this Agreement. Each Party shall take such action,
and shall cause its Affiliates or Sublicensees to take such action, to preserve
the confidentiality of each other’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information, using, in all such circumstances, not less than reasonable care to
prevent the Confidential Information of the other Party from being copied, used
or disclosed to any Third Party without the other Party’s prior written consent
except for those Third Parties to whom disclosure of the Confidential
Information is permitted pursuant to the terms of the Confidentiality Agreement.
To the extent of any conflict between the provisions of this Article 5 and the
Confidentiality Agreement, the provisions of this Article 5 shall control and
pertain to all information provided under this Agreement and the Confidentiality
Agreement, retroactive to October 16, 2004.


    39    

--------------------------------------------------------------------------------



5.2     Limited Disclosure and Use. ARIAD and Bellicum each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. ARIAD and Bellicum each further agree not to disclose or transfer the
other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by law,
and except as otherwise expressly permitted by this Agreement. Each Party may
disclose the Confidential Information of the other Party to any investors,
prospective investors, lenders and other potential financing sources and Third
Parties conducting due diligence in connection with any financing or acquisition
transaction who are obligated to keep such information confidential. Each Party,
upon the request of the other Party, will return all the Confidential
Information disclosed or transferred to it by the other Party pursuant to this
Agreement, including all copies and extracts of documents and all manifestations
in whatever form, within […***…] of such request or, if earlier, the termination
or expiration of this Agreement; provided however, that a Party may retain
(a) any Confidential Information of the other Party relating to any license
which expressly survives such termination and (b) one (1) copy of all other
Confidential Information in inactive archives solely for the purpose of
establishing the contents thereof.
5.3     Publicity. Neither Party may publicly disclose the existence or terms or
any other matter of fact regarding this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that (a) either party may issue a press release upon
execution hereof, (b) either Party may make such a disclosure (i) to the extent
required by law or by the requirements of any nationally recognized securities
exchange, quotation system or over-the-counter market on which such Party has
its securities


    40    

--------------------------------------------------------------------------------



listed or traded, and (ii) to any investors, prospective investors, lenders and
other potential financing sources who are obligated to keep such information
confidential, provided that in the event that such disclosure is required under
clause (b)(i) of this Section 5.3, the disclosing Party shall provide the other
Party with notice beforehand and, to the extent reasonably practical, coordinate
with the other Party with respect to the wording and timing of any such
disclosure, and (c) ARIAD may disclose the filing by Bellicum or a Sublicensee
with the FDA or any other Regulatory Authority of any IND, NDA, BLA or
equivalent application or the commencement by Bellicum or a Sublicensee of any
clinical trial, provided that ARIAD may only disclose such filing or
commencement by a Sublicensee (x) if (i) Bellicum or the Sublicensee makes prior
public disclosure of such filing or commencement and (ii) ARIAD provides
Bellicum with notice beforehand and, to the extent reasonably practical,
coordinates with Bellicum with respect to the wording and timing of any such
disclosure or (y) if the Sublicensee consents. If Bellicum or the Sublicensee
does not intend to make prior public disclosure of such filing or commencement,
Bellicum will so notify ARAIAD with the notice thereof pursuant to Section 3.2.1
and will use good faith efforts to obtain the consent of the Sublicensee for
ARIAD to make such disclosure. Once any press release or any other written
statement is approved for disclosure by both Parties, either Party may make
subsequent public disclosure of the contents of such statement without the
further approval of the other Party.
5.4     Use of Name. Neither Party shall employ or use the name of the other
Party or the name of […***…], […***…], […***…] or […***…] in any promotional
materials or advertising without the prior express written permission of the
other party.
5.5     […***…]. Notwithstanding anything to the contrary in this Agreement,
ARIAD may disclose the terms of this Agreement and Bellicum’s Confidential
Information (including the terms of any Bellicum sublicense) to […***…] as
reasonable and necessary required to fulfill its obligations under the […***…]
Agreement.


    41    

--------------------------------------------------------------------------------



6.     PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS
6.1     Patent Filing, Prosecution, Maintenance and Enforcement. ARIAD shall
have the sole right, but not the obligation, to prepare, file, prosecute, obtain
and maintain, and a first right to enforce, any Licensed Patent Rights
(excluding all Patent Rights licensed to Bellicum by […***…] that cover any of
the         […***…]-ARIAD MTA Technologies). In the event that ARIAD elects not
to enforce any of the Licensed Patent Rights, if the alleged infringement is in
the Licensed Field with a product that comprises a cell transfected with both
(but not limited to) a gene for an Antigen and one or more genes for Inducible
Costimulatory Molecule(s) where the gene or genes for the Inducible
Costimulatory Molecule(s) are activated using an ARIAD Dimerizer or a Non-ARIAD
Dimerizer, Bellicum may do so at its sole expense; provided that, if the
Licensed Patent Right alleged to be infringed is a patent other than a Licensed
Patent Right covering any of the […***…]-ARIAD MTA Technologies, Bellicum may do
so only with the advance written consent of ARIAD, which may be granted or
withheld in ARIAD’s sole discretion. Bellicum may recover, collect and keep any
damages collected as a result of such enforcement by Bellicum. Bellicum shall
have the sole right, but not the obligation, to prepare, file, prosecute,
obtain, maintain and enforce any Bellicum Patent Rights, and as between Bellicum
and ARIAD, Bellicum shall have the sole right to prepare, file, prosecute,
obtain and maintain any Patent Rights licensed to Bellicum by […***…] that cover
any of the […***…]-ARIAD MTA Technologies in accordance with the terms and
conditions agreed upon between Bellicum and […***…]. Subject to any rights
granted, at any time, by Bellicum to its Affiliates and/or Sublicensees, in the
event that Bellicum elects not to enforce any of the Bellicum Patent Rights,
ARIAD may do so only at its own expense and only with the advance written
consent of Bellicum, which may be granted or withheld in Bellicum’s sole
discretion. ARIAD may recover, collect and keep any damages collected as a
result of such enforcement by ARIAD.


    42    

--------------------------------------------------------------------------------



To the extent Bellicum assumes enforcement of Licensed Patent Rights or ARIAD
assumes enforcement of Bellicum Patent Rights under this Section 6, and later
elects not to enforce such rights, such Party will notify the other Party in
writing promptly upon such election not to so enforce, and in any event, at
least […***…] prior to the deadline to submit any filing related thereto.
7.     REPRESENTATIONS AND WARRANTIES
7.1     ARIAD Representations. ARIAD represents and warrants to Bellicum that:
(a)     the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
ARIAD corporate action and will not require the consent or approval of ARIAD’s
stockholders;
(b)     this Agreement is a legal and valid obligation binding upon ARIAD and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which ARIAD is a party or by which it
is bound;
(c)     ARIAD has the full right and legal capacity to grant the rights granted
to Bellicum hereunder without violating the rights of any Third Party;
(d)     ARIAD has provided a true and complete copy of the […***…] Agreement and
each […***…] Agreement to Bellicum, and ARIAD is not in material default of the
[…***…] Agreement or any […***…] Agreement; and
(e)     No royalty or other payment is due under any agreement between ARIAD and
a Third Party, as a result of the license granted by ARIAD herein or the
practice of the rights granted to Bellicum hereunder, other than any
remuneration which may be due pursuant to the […***…] Agreement and the […***…]
Agreements.


    43    

--------------------------------------------------------------------------------



7.2     Bellicum Representations. Bellicum represents and warrants to ARIAD
that:
(a)     the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Bellicum corporate action and will not require the consent or approval of
Bellicum’s stockholders;
(b)     this Agreement is a legal and valid obligation binding upon Bellicum and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Bellicum is a party of or by
which it is bound;
(c)     Bellicum has the full right and legal capacity to grant the rights
granted to ARIAD hereunder without violating the rights of any Third Party; and
(d)     No royalty or other payment is due under any agreement between Bellicum
and a Third Party, as a result of the license granted by Bellicum herein or the
practice of the rights granted to ARIAD hereunder; and
(e)     To Bellicum’s knowledge, after due investigation, […***…] is the owner
of all of the Patent Rights listed in Schedule A under “Part II: For
[…***…]-ARIAD MTA Technologies”, except for rights to the patents and patent
applications entitled “induced activation in dendritic cells” in said Part II of
Schedule A, which were partially released to the inventors and licensed to
Bellicum by the inventors by license agreement dated as of […***…]. As of the
Effective Date, Bellicum (i) has not filed any patent application, (ii) has no
internal patent disclosures or similar documents, and (iii) has no license from
[…***…], except for license agreements dated as of […***…] and […***…], that in
each case relates to any product or other discovery or invention conceived or
reduced to practice using any proprietary materials provided under any […***…]
Agreement, including without limitation, […***…] and any other Dimerizer or
[…***…] Analog, regardless of whether the quantities of such proprietary
materials actually used were manufactured by ARIAD, Bellicum or […***…].


    44    

--------------------------------------------------------------------------------



7.3     No Warranties.
7.3.1     Nothing in this Agreement is or shall be construed as:
(a)     a warranty or representation by either Party as to the validity or scope
of any patent application or patent licensed hereunder;
(b)     a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted pursuant to this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties;
(c)     a warranty or representation by ARIAD that any information, trade
secrets or Technology provided by ARIAD to Bellicum under any license granted
pursuant to this Agreement is sufficient to practice the Licensed Patent Rights
granted hereunder.
(d)     any warranty or representation regarding (i) an obligation of ARIAD or
[…***…] to bring or prosecute actions or suits against Third Parties for
infringement; (ii) granting by implication, estoppel or otherwise any licenses
or rights under patents or other rights of […***…] or […***…] or other persons
other than the […***…] IP, regardless of whether such patents or other rights
are dominant or subordinate to any Licensed Patent Right.
7.3.2     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF ANY PATENT,
COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF THIRD PARTIES, OR ANY OTHER IMPLIED
WARRANTIES.


    45    

--------------------------------------------------------------------------------



8.     INDEMNIFICATION
8.1     Indemnification.
8.1.1     Bellicum Indemnity. Bellicum shall indemnify, defend and hold harmless
ARIAD, […***…], […***…], and their respective Affiliates, directors, officers,
employees, stockholders and agents, the inventors identified in the […***…]
License Agreement, and each of their respective successors, heirs and assigns,
its Affiliates and their respective directors, officers, employees, stockholders
and agents, and their respective successors, heirs and assigns (the “ARIAD
Indemnitees”) from and against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon such ARIAD Indemnitees, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters, to
the extent arising out of (a) the development, testing, production, manufacture,
supply, promotion, import, sale or use by any person of any Licensed Product (or
any component thereof) manufactured or sold by Bellicum or any Affiliate or
Sublicensee under this Agreement, or (b) gross negligence or willful misconduct
on the part of Bellicum or any of its Affiliates or Sublicensees, except to the
extent that such Losses are attributable to the breach by ARIAD of any of its
representations, warranties or covenants set forth in this Agreement or the
gross negligence or willful misconduct of an ARIAD Indemnitee.
8.1.2     ARIAD Indemnity. Subject to Section 8.1.1 above, ARIAD shall
indemnify, defend and hold harmless Bellicum, its Affiliates and Sublicensees
and their respective directors, officers, employees, and agents, and their
respective successors, heirs and assigns (the “Bellicum Indemnitees”), from and
against any Losses incurred by or imposed upon such Bellicum Indemnitees, or any
of them, in connection with any Third Party claims, suits, actions, demands or
judgments, including, without limitation, personal injury and product liability
matters, to the extent arising out of (a) the development, testing, production,
manufacture, supply,


    46    

--------------------------------------------------------------------------------



promotion, import, sale or use by any person of any ARIAD Product (or any
component thereof) manufactured or sold by ARIAD or any Affiliate or ARIAD
sublicensee under this Agreement, or (b) gross negligence or willful misconduct
on the part of ARIAD or any of its Affiliates or sublicensees, except to the
extent that such Losses are attributable to the breach by Bellicum of any of its
representations, warranties or covenants set forth in this Agreement or the
gross negligence or willful misconduct of a Bellicum Indemnitee.
8.2     Indemnification Procedures. In the event that any ARIAD Indemnitee or
Bellicum Indemnitee (each, an “Indemnitee”) is seeking indemnification under
Section 8.1 above from a Party (the “Indemnifying Party”), the Indemnitee shall
notify the Indemnifying Party of such claim with respect to such Indemnitee as
soon as reasonably practicable after the Indemnitee receives notice of the
claim, and the Indemnitee shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration) and shall cooperate as reasonably
requested (at the expense of the Indemnifying Party) in the defense of the
claim. The indemnification obligations under Article 8 shall not apply to any
harm suffered as a direct result of any delay in notice to the Indemnifying
Party hereunder or to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed unreasonably.
The Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by Section 8.1.
8.3     Limitation of Liability. Except for liability to a Third Party under
Section 8.1, NEITHER PARTY NOR ITS AFFILIATES OR LICENSORS SHALL BE LIABLE TO
THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING
OUT OF THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.


    47    

--------------------------------------------------------------------------------



9.     TERM AND TERMINATION
9.1     Term; Expiration. The term of this Agreement shall commence upon the
Effective Date and shall expire upon the expiration of the last Primary License
Term, unless terminated as set forth herein (the “Term”).
9.2     Termination Rights for Breach.
9.2.1      Termination for Breach. Subject to the other terms of this Agreement,
this Agreement and the rights and options granted herein may be terminated by
either Party upon any material breach by the other Party of any material
obligation or condition, effective thirty (30) days after giving written notice
to the breaching Party of such termination in the case of a payment breach and
ninety (90) days after giving written notice to the breaching Party of such
termination in the case of any other breach, which notice shall describe such
breach in reasonable detail. The foregoing notwithstanding, if such default or
breach is cured or remedied or shown to be non-existent within the aforesaid
thirty (30) or ninety (90) day period, the notice shall be automatically
withdrawn and of no effect.
9.2.2      Voluntary Termination. Bellicum shall have the right to terminate
this Agreement at any time after two (2) years from the Effective Date in the
event that Bellicum determines not to develop or commercialize any Licensed
Product.
9.2.3      Termination for Bankruptcy. In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.


    48    

--------------------------------------------------------------------------------



9.3     Effects of Termination. Upon any termination of this Agreement by ARIAD
or Bellicum under Section 9.2.1 or by Bellicum pursuant to Section 9.2.2, as of
the effective date of such termination all relevant licenses and sublicenses
granted by ARIAD to Bellicum shall terminate automatically. Upon any termination
of this Agreement by ARIAD or Bellicum under Section 9.2.1 or by Bellicum
pursuant to Section 9.2.2, subject to applicable statutes, laws, regulations,
ordinances and guidelines governing the transfer of the Orphan Drug Designation
and any similar designation in any jurisdiction of orphan drug status for
AP1903, Bellicum will transfer, assign and convey all its ownership of and any
beneficial interest in the Orphan Drug Designation and any similar designation
in any jurisdiction of orphan drug status for AP1903 to ARIAD, effective as of
the date of termination, and within ten (10) days of such termination, ARIAD and
Bellicum shall each submit the required information to the FDA and any other
relevant Regulatory Authority to effect the change of the named sponsor of the
Orphan Drug Designation and any similar designation in any jurisdiction of
orphan drug status for AP1903 from Bellicum to ARIAD in accordance with the
applicable statutes, laws, regulations, ordinances and guidelines, and Bellicum
shall transfer a complete copy of the Orphan Drug Designation and any similar
designation in any jurisdiction of orphan drug status for AP1903, including any
amendments or supplements thereto, and correspondence relating thereto, to
ARIAD. No termination of this Agreement shall affect ARIAD’s rights pursuant to
the Investor Rights Agreement, dated as of July 25, 2006, as amended, except as
stated therein. Notwithstanding the foregoing, and subject at all times to the
provisions of the […***…] Agreement with respect to the […***…] IP to the extent
a license under such […***…] IP is granted to Bellicum under this Agreement,
(a) no such termination of this Agreement shall be construed as a termination of
any valid sublicense of any Sublicensee hereunder, and thereafter each such
Sublicensee shall be considered a direct licensee of ARIAD, provided that
(i) such Sublicensee is then in full compliance with all terms and conditions of
its sublicense, (ii) all accrued payments obligations of such Sublicensee to
ARIAD have been paid, and (iii) such Sublicensee agrees in writing to assume all
applicable obligations of Bellicum under this Agreement arising thereafter to
the extent


    49    

--------------------------------------------------------------------------------



of the scope of the sublicense, and (b) Bellicum and its Affiliates and
Sublicensees shall have the right, for six (6) months or such longer time period
(if any) on which the Parties mutually agree in writing, to sell or otherwise
dispose of all Licensed Products then on hand, with royalties to be paid to
ARIAD on all Net Sales of such Licensed Products as provided for in this
Agreement.
9.4     Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.
9.5     Surviving Provisions. Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Sections 1,
2.1.8, 2.1.9, 2.2.1, 2.2.2, 2.2.3, 4.1.2 (last sentence and with respect to
events occurring before termination or sales after termination permitted by
Section 9.3), 4.1.4, 4.3.1 (for the period stated therein), 4.3.2, 4.3.3, 5, 6,
7, 8, 9.3, 9.4, 9.5, 10 and 11, as well as any rights or obligations otherwise
accrued hereunder (including any accrued payment obligations), shall survive the
expiration or termination of the Term. Without limiting the generality of the
foregoing, Bellicum shall have no obligation to make any milestone or royalty
payment to ARIAD that has not accrued prior to the effective date of any
termination of this Agreement, but shall remain liable for all such payment
obligations accruing prior to the effective date of such termination.
10.     DISPUTES
10.1      Negotiation. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the Term that relates to
either Party’s rights and/or obligations hereunder. In the event of the
occurrence of such a dispute, either Party may, by written notice to the other
Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within […***…] after such notice is received. Said designated
senior officials are as follows:


    50    

--------------------------------------------------------------------------------



For Bellicum: Chief Executive Officer
For ARIAD: Chief Executive Officer
In the event the designated senior officials are not able to resolve such
dispute within the […***…] period, either Party may invoke the provisions of
Section 10.2.
10.2     Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association by a panel of three arbitrators appointed
in accordance with such rules. Any such arbitration shall be held in Boston,
Massachusetts. The method and manner of discovery in any such arbitration
proceeding shall be governed by the laws of the State of New York. The
arbitrators shall have the authority to grant injunctions and/or specific
performance and to allocate between the parties the costs of arbitration in such
equitable manner as they determine. Judgment upon the award so rendered may be
entered in any court having jurisdiction or application may be made to such
court for judicial acceptance of any award and an order of enforcement, as the
case may be. In no event shall a demand for arbitration be made after the date
when institution of a legal or equitable proceeding based upon such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.


    51    

--------------------------------------------------------------------------------



11.     MISCELLANEOUS
11.1     Insurance.
11.1.1      To the extent and for so long as any […***…] IP is licensed to
Bellicum under Section 2.1.1 and as required by the […***…] Agreement, Bellicum
shall comply with the terms of this Section 11.1.1. Bellicum shall comply,
through insurance written by reputable and financially secure insurance
carriers, with all statutory workers’ compensation and employers’ liability
requirements covering any and all employees with respect to its activities
performed under this Agreement. In addition to the foregoing, Bellicum shall
maintain Comprehensive General Liability Insurance, including Products Liability
Insurance, covering Bellicum’s indemnification obligations hereunder, with
reputable and financially secure insurance carrier(s) to cover the activities of
Bellicum, its Affiliates and Sublicensees. Such insurance shall provide minimum
limits of liability considered to be standard for Bellicum’s industry prior to
human clinical trials. Commencing with human clinical trials of a Licensed
Products, Bellicum shall maintain such insurance with minimum limits of
liability of […***…] dollars ($[…***…]) per occurrence and […***…] dollars
($[…***…]) in aggregate and shall include ARIAD and […***…], […***…], […***…],
[…***…] and their respective trustees, directors, officers, employees, students,
and agents as additional insureds. Such insurance shall be written to cover
claims incurred, discovered, manifested, or made during and after the Term. At
ARIAD’s request, Bellicum shall furnish a Certificate of Insurance evidencing
primary coverage and requiring […***…] prior written notice of cancellation or
material change to ARIAD. Bellicum shall advise ARIAD, in writing, that it
maintains excess liability coverage (following form) over primary insurance for
at least the minimum limits set forth above. All such insurance of Bellicum
shall be primary coverage; insurance of the above additional insureds shall be
excess and noncontributory. ARIAD acknowledges


    52    

--------------------------------------------------------------------------------



that the insurance specified in this Section 11.1.1 may be or become unavailable
or unavailable on commercially practicable terms. In such event, ARIAD agrees to
discuss with Bellicum commercially reasonable alternatives. Each Party shall
carry appropriate insurance covering such Party’s indemnification obligations
under this Agreement, through insurance written by reputable and financially
secure insurance carriers.
11.2     Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by facsimile
transmission (to be followed with written fax confirmation), (iii) sent by
private courier service providing evidence of receipt, or (iv) sent by
registered or certified mail, return receipt requested, postage prepaid. The
addresses and other contact information for the parties are as follows:
If to ARIAD:    ARIAD Pharmaceuticals, Inc.
26 Landsdowne Street
Cambridge, MA 02139
Attn: Chief Executive Officer
With a copy to:    Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Jeffrey M. Wiesen, Esq.
If to Bellicum:    Bellicum Pharmaceuticals, Inc.
6400 Fannin St., Suite 2300
Houston, TX 77030
Attn: Chief Executive Officer
With a copy to:    Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attn: L. Kay Chandler, Esq.


    53    

--------------------------------------------------------------------------------



All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by private courier, on the day such
notice is delivered to the recipient, or (iv) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.
11.3     Language. This Agreement has been prepared in the English language and
the English language shall control its interpretation.
11.4     Governing Law. This Agreement will be construed, interpreted and
applied in accordance with the laws of the State of New York (excluding its body
of law controlling conflicts of law).
11.5     Limitations. Except as expressly set forth in this Agreement, neither
Party grants to the other Party any right or license to any of its intellectual
property.
11.6     Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. ARIAD and Bellicum agree that the 2006 Agreement is amended and
restated in its entirety as set forth in this Agreement as of the Effective Date
and that the 2006 Agreement was in effect from the Original Effective Date until
the Effective Date. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties.
11.7     Waiver. The terms or conditions of this Agreement may be waived only by
a written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.


    54    

--------------------------------------------------------------------------------



11.8     Headings. Section and subsection headings are inserted for convenience
of reference only and do not form part of this Agreement.
11.9     Assignment. Neither this Agreement nor any right or obligation
hereunder may be assigned, delegated or otherwise transferred, in whole or part,
by either Party without the prior express written consent of the other;
provided, however, that either Party may, without the written consent of the
other, assign this Agreement and its rights and delegate its obligations or
sublicense its rights hereunder to its Affiliates, or in connection with the
transfer or sale of all or substantially all of such Party’s assets or business
related to this Agreement, or in the event of its merger, consolidation, change
in control or similar transaction. In the event of such transaction, however,
intellectual property rights of the acquiring party in such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment in
violation of this Section 11.9 shall be void. The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the permitted
successors and assigns of the parties.
11.10     Force Majeure. Neither Party shall be liable for failure of or delay
in performing obligations set forth in this Agreement, and neither shall be
deemed in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.
11.11     Construction. The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.


    55    

--------------------------------------------------------------------------------



11.12     Severability. If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not materially affected. The Parties hereto covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.
11.13     Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.
11.14     Section 365(n). All licenses granted under this Agreement are deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Bellicum may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction. The Parties further agree
that, in the event Bellicum elects to retain its rights as a licensee under such
Code, Bellicum shall be entitled to complete access to any technology licensed
to it hereunder and all embodiments of such technology. Such embodiments of the
technology shall be delivered to the Bellicum not later than:
(a)     the commencement of bankruptcy proceedings against the licensor, upon
written request, unless the licensor elects to perform its obligations under the
Agreement, or


    56    

--------------------------------------------------------------------------------



(b)     if not delivered under Section 11.14(a) above, upon the rejection of
this Agreement by or on behalf of Bellicum, upon written request.
11.15     Export Compliance. Each Party, and its Affiliates and sublicensees
shall comply with all United States laws and regulations controlling the export
of certain commodities and technical data, including without limitation all
Export Administration Regulations of the United States Department of Commerce.
Among other things, these laws and regulations prohibit or require a license for
the export of certain types of commodities and technical data to specified
countries. Bellicum hereby gives written assurance that it will comply with, and
will cause its Affiliates and Sublicensees to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold ARIAD harmless (in
accordance with Section 8) for the consequences of any such violation.
11.16     Further Assurances. Each Party agrees to execute, acknowledge and
deliver such further instructions, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
11.17     Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]


    57    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative in two (2) originals.


Bellicum Pharmaceuticals, Inc.
ARIA Pharmaceuticals, Inc.
By:
/s/ Thomas J. Farrell
By:
/s/ Harvey J. Berger, M.D.


Thomas J. Farrell


Harvey J. Berger, M.D.
Title:
Chief Executive Officer
Title:
Chairman and Chief Executive Officer

    58    

--------------------------------------------------------------------------------



Schedule A—Licensed Patent Rights



[…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…]





    59    

--------------------------------------------------------------------------------






[…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…]





    60    

--------------------------------------------------------------------------------






[…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…][…***…]

]


    61    

--------------------------------------------------------------------------------



Schedule B
Licensed Products
1. BPX-101 (formerly BP-GMAX-CD1)
2. CaspaCIDe Donor Lymphocyte Infusion
    62    